DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/149525, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior-filed applicant fails to provide support for a shield system having the claimed features.  For example, the prior-filed application does not provide support for a diaphragm having a milk collection port coupled to a milk collection portion of a connector.  As such, the claims are examined with an effective filing date of 7/29/2019.

 Response to Amendment
This office action is responsive to the amendment filed on June 10, 2021.  As directed by the amendment: claims 6 and 8-15 have been amended and claim 21 has been added.  Thus, claims 1-21 are presently pending in this application with claims 1-5 and 16-20 being presently withdrawn.
	Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed June 10, 2021.
	Response to Arguments
Applicant’s arguments, see pg. 7, filed June 10, 2021, with respect to the rejection(s) of claim(s) 6 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive specifically in regards to Alvarez not teaching or disclosing the suction port and milk collection port coupled to a connector.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Applicant’s amendments.
Claim Objections
Claims 8, 9, and 13-15 are objected to because of the following informalities:  
Claim 8 should be amended to recite “…shield system and removably coupled…” in line 2 to correct for grammar.
Claim 9 should be amended to recite “milk collection portion[[s]]” in line 4 to correct for grammar.
Claims 13-15 should be amended to recite “the breast shield system” in the last part of the claim to keep claim terminology consistent.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 6, 9-13, and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Larsson (US 20190240386).
Regarding claim 6, Larsson discloses a breast shield system (fig. 2a) comprising:
 a suction port (second vacuum connection 3 in fig. 2a) coupled to a suction portion (see below; the portion of vacuum pump 200 which receives second vacuum line 31 is the “suction portion” which is fluidically coupled to the suction port through line 31) of a connector (vacuum pump 200); 

    PNG
    media_image1.png
    386
    451
    media_image1.png
    Greyscale

a diaphragm (inner part 4 in fig. 2a) having a milk collection port (see below) coupled to a milk collection portion of the connector (see above; the portion of vacuum pump 200 which receives first vacuum line 21 is fluidically coupled to the port below as discussed in paragraph 173 which discloses that milk flows through first vacuum line 21 to the pump), and wherein the milk collection portion of the connector is further coupled to a milk tubing (milk line 91 in fig. 13); 

    PNG
    media_image2.png
    313
    320
    media_image2.png
    Greyscale

a cover portion having an edge (base 10 in fig. 2a), wherein the edge of the cover portion sealingly couples to the diaphragm (fig. 2a).
Regarding claim 9, Larsson discloses the suction portion and milk collection portions of the connector are separated from one another (see annotated figure above and fig. 13).
	Regarding claim 10, Larsson discloses the suction port is configured for one of removable or fluid coupling to the suction portion of the connector (fig. 13 and paragraph 173 discloses the suction port 3 is fluidically coupled to the suction portion of the connector through line 31), and wherein the milk collecting port is configured for one of removable or fluid coupling to the milk collection portion of the connector (fig. 13 and paragraph 173 discloses the milk port above is fluidically coupled to the milk collection portion of the connector through line 21); and wherein the suction portion of the connector is further coupled to a suction tubing (second vacuum line 31 in fig. 13).
Regarding claim 11, Larsson discloses the diaphragm is configured to receive suction from a suction tubing coupled to the suction portion of the connector (second vacuum line 31 in fig. 13) and wherein the diaphragm expands towards the cover portion, thereby generating suction at a user's nipple (fig. 2c; paragraphs 113-114).
	Regarding claim 12, Larsson discloses the diaphragm is configured to receive suction from a suction tubing coupled to the suction portion of the connector (second vacuum line 31 in fig. 13) and expand towards the cover portion (fig. 2c), thereby generating suction at a user's nipple (paragraphs 113-114), and further isolating a first side adjacent to the user's nipple from a second side adjacent to an interior portion of the cover portion of the breast shield system (fig. 2a-c shows the diaphragm isolates outer chamber 6 from inner chamber 5).
	Regarding claim 13, Larsson discloses the diaphragm is configured to receive suction from a suction tubing coupled to the suction portion of the connector (second vacuum line 31 in fig. 13) and negative pressure from the milk tubing (first vacuum line 21 in fig. 13) and expand towards the cover portion (fig. 2c; paragraphs 113-114), and wherein the diaphragm is configured to collapse towards the a user's nipple when the air pressure on a first side adjacent to the user's nipple of the breast shield (chamber 5 in fig. 2a) is lower than the pressure on a second side adjacent (chamber 6 in fig. 2a) to an interior portion of the cover portion of the breast shield (fig. 2b; paragraphs 113-115 discloses the diaphragm moving towards the nipple due to the pulsating negative pressure applied at the suction port 3 via the second vacuum line 31 and when the negative pressure at suction port 3 is removed, the diaphragm will move towards the 
Regarding claim 13, using an additional/alternative interpretation of “a second side” of Larsson, Larsson discloses the diaphragm is configured to receive suction from a suction tubing coupled to the suction portion of the connector (second vacuum line 31 in fig. 13) and negative pressure from the milk tubing (first vacuum line 21 in fig. 13) and expand towards the cover portion (fig. 2c; paragraphs 113-114), and wherein the diaphragm is configured to collapse towards the a user's nipple when the air pressure on a first side adjacent to the user's nipple of the breast shield (chamber 5 in fig. 2a) is lower than the pressure on a second side adjacent to an interior portion of the cover portion of the breast shield (the atmosphere outside of cover 10 is adjacent to chamber 6 as the claim does not presently require the second side to be interior to the cover portion; paragraphs 113-115 discloses the diaphragm moving towards the nipple due to the pulsating negative pressure applied at the suction port 3 via the second vacuum line 31 and when the negative pressure at suction port 3 is removed, the diaphragm will move towards the nipple due to the negative pressure generated in chamber 5 due to the first vacuum line).
	Regarding claim 21, Larsson discloses the diaphragm is configured to interface sealingly to a user's breast (paragraph 110 discloses the diaphragm sealingly engaging the nipple).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsson.
Regarding claim 7, Larsson discloses all of the claimed limitations set forth in claim 6, as discussed above, but does not explicitly teach or disclose the cover portion has a profile sized and shaped to resemble a breast.
However, in a separate embodiment (figs. 5a/b), Larsson teaches a substantially similar cover portion (base 10 in fig. 5a) which has a profile sized and shaped to resemble a breast (fig. 5a shows the base is sized to fit onto a nipple which is part of the breast and has a shape similar to a breast; the examiner notes that this interpretation appears consistent with Applicant’s invention in fig. 9C).  Larsson teaches that this embodiment is useful for mothers with very low milk production (paragraph 129).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified  the first cover portion of Larsson to be the cover portion of fig 5a which is sized and shaped to resemble a breast for the purpose of assisting mothers with very low milk production.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsson, as applied to claim 6 above, and further in view of Johnson (US 20150024656).
Regarding claim 8, Larsson discloses all of the claimed limitations set forth in claim 1 as discussed above but does not teach or disclose a bra pad conforming in shape to the breast shield system removably coupled to an outer portion of the cover portion, wherein the bra pad has a first side with an indented profile that removably couples to an outer portion of the cover potion, and the bra pad has a second side that can be inserted into a bra to secure and hide the breast shield system.
.

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsson, as applied to claims 6 and 13 above, and further in view of Larsson (US 5954690), hereinafter referred to as “Larsson ‘690”.
Regarding claim 14, using the first interpretation of claim 13 above, Larsson discloses all of the claimed limitations set forth in claims 6 and 13, as discussed above, but does not teach or disclose an equalization check valve to relieve excess negative pressure on the first side by allowing venting to ambient air outside the breast shield.
Larsson ‘690 discloses a breast shield system (20 in fig. 1) having an equalization check valve (valve 26 in fig. 1; 3:40-43 discloses the valve to be a check valve) to relieve excess negative pressure on the first side by allowing venting to ambient air outside the breast shield (3:40-47 and claim 1).  Therefore, it would have 
Regarding claim 15, using the alternative/additional interpretation set forth above, Larsson discloses all of the claimed limitations set forth in claim 6, as discussed above but does not teach or disclose an equalization check valve to relieve excess negative pressure on the first side by allowing venting to ambient air outside the breast shield.
Larsson ‘690 discloses a breast shield system (20 in fig. 1) having an equalization check valve (valve 26 in fig. 1; 3:40-43 discloses the valve to be a check valve) to relieve excess negative pressure on the first side by allowing venting to the second side of the breast shield (3:40-47 and claim 1 teaches venting to the atmosphere).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the breast shield system to include an equalization check valve to relieve excess negative pressure on the first side by allowing venting to the second side of the breast shield, as taught by Larsson ‘690, for the purpose of relieving overpressure (3:53-56).
  Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481.  The examiner can normally be reached on Monday-Friday (9 AM - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/COURTNEY B FREDRICKSON/Examiner, Art Unit 3783   
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783